720 S.E.2d 674 (2012)
LEARNING CENTER/OGDEN SCHOOL, INC.
v.
CHEROKEE COUNTY BD. OF EDUC.
No. 493P11-1.
Supreme Court of North Carolina.
January 26, 2012.
Christopher Z. Campbell, Asheville, for Cherokee County Board of Education.
Richard A. Vinroot, Charlotte, for Learning Center/Ogden School, Inc.
The following order has been entered on the motion filed on the 18th of November 2011 by Defendant to Consolidate Related Appeals:
"Motion Dismissed as Moot by order of the Court in conference, this the 26th of January 2012."